Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/569172 application originally filed January 05, 2022.
Amended claims 28, 30 and 40-45, filed January 05, 2022, are pending and have been fully considered.  Claims 1-27, 29 and 31-39 have been canceled.  Claims 40-45 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 30 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stohr et al. (US 2009/0064568) hereinafter “Stohr” in view of Placek et al. (US 2006/0240999) hereinafter “Placek”.
Regarding Claims 28 and 30
Stohr discloses in the abstract, describes the use of polymers comprising ester groups as flow improvers, and also a process for operating a diesel engine.
Stohr discloses in paragraph 0021, the fuel composition comprises diesel fuel of mineral origin, i.e. diesel, gas oil or diesel oil. Mineral diesel fuel is widely known per se and is commercially available. This is understood to mean a mixture of different hydrocarbons which is suitable as a fuel for a diesel engine. Diesel can be obtained as a middle distillate, in particular by distillation of crude oil. The main constituents of the diesel fuel preferably include alkanes, cycloalkanes and aromatic hydrocarbons having about 10 to 22 carbon atoms per molecule.
Stohr discloses in paragraph 0034, ester-comprising polymers are understood to mean polymers which are obtainable by polymerizing monomer compositions which comprise ethylenically unsaturated compounds having at least one ester group, which are referred to hereinafter as ester monomers. Accordingly, these polymers contain ester groups as part of the side chain. These polymers include in particular polyalkyl (meth)acrylates (PAMAs), polyalkyl fumarates and/or polyalkyl maleates. 
Stohr discloses in paragraph 0043, component (I) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, tert-butyl (meth)acrylate and pentyl (meth)acrylate, hexyl (meth)acrylate; cycloalkyl (meth)acrylates such as cyclopentyl (meth)acrylate, cyclohexyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, such as 2-propynyl (meth)acrylate, allyl (meth)acrylate and vinyl (meth)acrylate.  Stohr discloses component (I) is present in the amount of 0 to 40% weight.  Component (I) of Stohr has met the “solubility monomer” of the presently claimed invention.  
Stohr discloses in paragraph 0045, component (II) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as 2-ethylhexyl (meth)acrylate, heptyl (meth)acrylate, ter-butyl(meth)acrylate, 2-ter t-butylheptyl(meth)acrylate, octyl (meth)acrylate, 3-isopropylheptyl (meth)acrylate, nonyl (meth)acrylate, decyl (meth)acrylate, undecyl (meth)acrylate, 5-methylundecyl (meth)acrylate, dodecyl (meth)acrylate, 2-methyldodecyl (meth)acrylate, tridecyl (meth)acrylate, 5-methyltridecyl (meth)acrylate, tetradecyl (meth)acrylate, pentadecyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, for example oleyl (meth)acrylate; cycloalkyl (meth)acrylates such as 3-vinylcyclohexyl (meth)acrylate, bornyl (meth)acrylate; and the corresponding fumarates and maleates.  Stohr discloses in paragraph 0044, component (II) is present in the amount of 10 to 98% weight. Component (II) of Stohr has met the limitation of the “surface tension monomer” of the presently claimed invention. 
	It is to be noted, Stohr fails to specifically teach component (I) and component (II) in the claimed ratio ranges from 80:10 and 85:5:10 to 80:15:5.  
	However, it is known in the art to polymerize monomers comprising (I) tert-butyl or ethyl (meth)acrylates and (II) 2-ethylhexyl (meth) acrylate in a ratio amount from 80:10 and 85:5:10 to 80:15:5, as taught by Placek.
	Placek discloses use polyalkylmethacrylate polymers in functional fluids (see abstract).  Placek discloses in paragraph 0021, these polymers obtainable by polymerizing compositions comprising alkylmethacrylate monomers are well known in the art.  
Placek discloses in paragraph 0023, mixtures to obtain preferred polyalkylmethacrylate polymers contain 0 to 100 wt % based on the total weight of the monomer mixture of one or more ethylenically unsaturated ester compounds of formula (1).  Placek discloses in paragraph 0024, examples of monomers are, among others, (meth)acrylates, fumarates and maleates, which derived from saturated alcohols such as methyl (meth)acrylate, ethyl(meth)acrylate, n-propyl(meth)acrylate, isopropyl(meth)acrylate, n-butyl(meth)acrylate, tert-butyl(meth)acrylate, pentyl(meth)acrylate and hexyl (meth)acrylate, 2-ethylhexyl(meth)acrylate, heptyl(meth)acrylate, octyl(meth)acrylate; cycloalkyl(meth)acrylates, like cyclopentyl(meth)acrylate, 3-vinylcyclohexy](meth)acrylate, cyclohexyl(meth)acrylate. 
It is to be noted, due to Placek disclosing the monomer mixture of one or more ethylenically unsaturated ester compounds in the amount of 0 to 100 wt%, the weight percent overlaps the claimed ratio ranges from 80:10 and 85:5:10 to 80:15:5.  
The poly(meth)acrylates and amount of poly(meth)acrylates of Placek overlap the poly(meth)acrylates and amount of poly(meth)acrylates of Stohr.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to discover optimum or workable ranges of the amount of poly(meth)acrylates monomers through routine experimentation of polymerizing various monomers.
Regarding Claim 40
	Stohr discloses in paragraph 0059, the ester-comprising polymers may generally have a molecular weight in the range of 1000 to 1000000 g/mol, without any intention that this should impose a restriction. These values are based on the weight-average molecular weight Mw of the polydisperse polymers in the composition. This parameter can be determined by GPC. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 41 and 42
	Stohr discloses paragraph 0033, the fuel composition comprises 0.05 to 5% by weight, of at least one ester-comprising polymer.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 43-45
Stohr discloses in paragraph 0034, ester-comprising polymers are understood to mean polymers which are obtainable by polymerizing monomer compositions which comprise ethylenically unsaturated compounds having at least one ester group, which are referred to hereinafter as ester monomers. Accordingly, these polymers contain ester groups as part of the side chain. These polymers include in particular polyalkyl (meth)acrylates (PAMAs), polyalkyl fumarates and/or polyalkyl maleates. 
Stohr discloses in paragraph 0043, component (I) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, tert-butyl (meth)acrylate and pentyl (meth)acrylate, hexyl (meth)acrylate; cycloalkyl (meth)acrylates such as cyclopentyl (meth)acrylate, cyclohexyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, such as 2-propynyl (meth)acrylate, allyl (meth)acrylate and vinyl (meth)acrylate.  Stohr discloses component (I) is present in the amount of 0 to 40% weight.  Component (I) of Stohr has met the “solubility monomer” of the presently claimed invention.  
Stohr discloses in paragraph 0045, component (II) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as 2-ethylhexyl (meth)acrylate, heptyl (meth)acrylate, ter-butyl(meth)acrylate, 2-ter t-butylheptyl(meth)acrylate, octyl (meth)acrylate, 3-isopropylheptyl (meth)acrylate, nonyl (meth)acrylate, decyl (meth)acrylate, undecyl (meth)acrylate, 5-methylundecyl (meth)acrylate, dodecyl (meth)acrylate, 2-methyldodecyl (meth)acrylate, tridecyl (meth)acrylate, 5-methyltridecyl (meth)acrylate, tetradecyl (meth)acrylate, pentadecyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, for example oleyl (meth)acrylate; cycloalkyl (meth)acrylates such as 3-vinylcyclohexyl (meth)acrylate, bornyl (meth)acrylate; and the corresponding fumarates and maleates.  Stohr discloses in paragraph 0044, component (II) is present in the amount of 10 to 98% weight. Component (II) of Stohr has met the limitation of the “surface tension monomer” of the presently claimed invention. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771